Title: From George Washington to William Pearce, 16 November 1794
From: Washington, George
To: Pearce, William


        
          ⟨Mr Pe⟩arce,
          Philadelphia 16th Novr 1794.
        
        By the Post of yesterday I received your letter of the 11th instt, with the Reports of the three preceeding weeks; (except those of the Carpenters). I did not write to you last week, not having heard from you by the two Posts before.
        I am glad to hear that your Potatoes & Corn are likely to turn out well, & that the Wheat now in the ground looks promising. The last Crop of that article ⟨acco⟩rding to your account is miserable ⟨indeed⟩, and the Buck wheat not a great ⟨deal be⟩tter. Of the latter, and of the Pota⟨toes, sav⟩e enough for Seed for next year. ⟨It is mi⟩serable for a farmer to be obliged ⟨to buy hi⟩s Seeds—to exchange Seeds may, ⟨in som⟩e cases, be useful; but to buy them ⟨after⟩ the first year is disreputable.
        Let me know from time to time, what prices Wheat & flour are at, in alexandria—12/6 for the first, pr Bushl; and £3 pr Barl for the latter, are the value of them in this City, at pre⟨sent⟩.
        The letter from Sally ⟨Green to me⟩ is enclosed. I have no doubt ⟨of her being⟩ in very distressed circumstances, a⟨nd am⟩ at a loss as to the best mode of affording her relief. That of going to Alexandria, is, I fear, a bad plan; altho’, if she was able, & in earnest, to take in washing & sowing it would be the best stand for these—What she means by keeping a shop, I am at a loss to understand; it is to be feared her shop wd be no more than a receptacle for stolen produce, by the Negros: Examine into this matter; and you may aid her i⟨n any⟩ thing that appears to you feasabl⟨e, to the⟩ amount of twenty pounds, in ⟨the purchase⟩ of things, or on credit; but no⟨t by an advance⟩ in money, lest it should be ⟨fooled away for⟩ unessential things which ⟨she can do with⟩out, instead of being applie⟨d to her real⟩ wants, or in the purchase of ⟨such things⟩ as may be turned to advantag⟨e. If she⟩ goes to town you may give her a bo⟨at load⟩ of Wood—a little flour—& some meat a⟨t⟩ killing time; besides what is usually allowed her father. If she goes there her eldest son may derive some benefit ⟨from t⟩he charity school which is esta⟨blish⟩ed there at my expence.
        If she has not yet decided on her plan, she ought to do it immediately; or at any rate, James Donaldson ought to go into the

house she is in. I am sorry he did not do it at first—that he might have been kept as seperate, and as distinct as possible from the Negros—who want no encouragement to mix with, & become too familiar (for no good purposes) with these kind of people. I have often said, & I again repeat, that if you can get such a man as would, ⟨in all⟩ points, be a fit superintendant of ⟨my Car⟩penters, I would have you em⟨ploy him⟩; but this fitness ought to be ⟨well asce⟩rtained—otherwise, either from ⟨a differ⟩ence of wages, or some other cause, ⟨you m⟩ight discontent the man you ⟨hav⟩e without deriving equivalent advantages from another.
        I do not know, if you should have been disappointed by Pyne, whether the loss will be great, for the more I saw of him the less I liked him⟨, as he appear⟩ed to be more of a talker, th⟨an an Actor⟩.
        I am glad to hear y⟨ou are pro⟩ceeding in your fall plowing—⟨I hope it⟩ will be pushed vigorously, at all tim⟨es⟩ that the ground is in a good state for this work: And I am not less pleased to find you are cutting up the fallen timber. I earnestly recommend a continuance of this plan; either for Rails, where it will make them, or for fire wood; whenever your leizure will permit; as the waste which, heretofore, has been committed, all over my land, is sha⟨meful.⟩
        What number of good h⟨ogs have⟩ you put up, or will be able ⟨to put up⟩ this fall, for Porkers? T⟨he Bacon now⟩ on hand (with a small res⟨erve) may be⟩ disposed of, as it is not ⟨within the bounds⟩ of probability that myself ⟨or any part⟩ of my family, can be at M⟨ount Vernon⟩ before the next supply will b⟨e fit for use⟩—and if the culled sheep, & other ⟨mutilated⟩ stock cannot be sold, they had bette⟨r⟩ (rather than run the hazard of losing them) be salted for next harvest.
        Mr Hawkins, one of the Senators from North Carolina, on his way to this place, left at Mr Lund Washington’s in order to be sent to Mt Vernon, sundry cuttings of valuable Grape vines for me. The letter herewith enclosed, gives an account of them; and his manner of treating them. Let the Gardener see it; & after taking such accts of them as are necessary, return the letter to me again.
        You proposed when I was last at home, to cultivate in Corn Rye, or something else, with a view of cleansing the ground, that

part of the pasture at the Mansion house which lyes above the hill, adjoining the Wood, North, & No. Wt of the clover lot by the Quarter. To this I consented, but did not direct it, nor do I now direct it, leaving it to yourself to act from circumstances. I shall require however, if it is done, that a great many of the Trees be left standing (without regarding the injury the Crop may sustain by it, for that is only a secondary object)—These may be single; or partly single & in clumps, or all clumps; according as from their present standing & appearance, it should be thought they would answer best. If clumps should be prepared—let them be large ones, where they can be so; not less than from 50 to 100 feet in diameter. Let the transplanted clumps be made good this fall, & ensuing spring.
        I will bring to your view, what I was about to do my self the fall before last, with the grounds adjoining to what has been just mentioned; that if it should strike you favorably, you may carry it into effect (but from which I was then diverted by the desire of employing the Muddy hole gang of hands in the Swamps at D. Run). It was, with that gang, to clear all the land which lyes between the Alexandria road & the pasture fence, from the white gates up to the little old field, for Corn; for that Plantation (muddy hole): instead of tending the worn out fields at that place; but to leave the Trees standing either in clumps, or singly, as they are in the adjoining part, through which the road passes. You will readily perceive that I had a threefold object in this plan; the first was, to open that ground like the adjoining; for ornament, and for the enlargement of the pasture; the 2d was, to avoid tending the worn out & gullied fields at Muddy hole; and the 3d, to have a stock of Wood for firing with as little carting as possible. I merely mention the thing at this time, that you may think of it; & see how far it can be made part of the other project, within the pasture fence; and that, if it should be thought well of, the field which otherwise wd come into corn at Muddy hole may lye over. part at least of the ground through which the road to the white gates pass, that has been cleared would also require cultivation to destroy the sprouts, grubs, &ca and to accomodate it better for pasture thereafter. I shall not enlarge, as it is enough to suggest the matter for consideration; & to see how it would comport with,

or militate against, the general plan of business. I am sorry to hear that your people still continue sickly—the complaint is general, and in many places mortal. I wish you well and am Your friend
        
          Go: Washington
        
      